 

 

 

 

 

UNITED STATES DISTRICT COURT pocuaner
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY ¥ILED [I
DOC #: = ai
x DATE FILED: (2 23/14
JAFET OROPEZA, on behalf of himself, FLSA : =
Collective Plaintiffs and the Class, :
Plaintiffs, : 19-CV-5918 (ALC)
-against- : ORDER

HERALD SQUARE ENTERPRISES INC. ET AL.,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of the Parties’ letter motion to adjourn the fairness hearing currently
scheduled for April 10, 2020. ECF No. 19. That motion is hereby GRANTED and the fairness

hearing is hereby ADJOURNED to April 20, 2020 at 11:00 a.m.
SO ORDERED.

Dated: December 23, 2019 : oo
New York, New York fo (Lae Q~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
